Case 6:20-cv-01317-RRS-PJH Document1 Filed 10/08/20 Page 1 of 6 PagelID#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE-OPELOUSAS DIVISION

DEDRICK BARON MOODY CIVIL ACTION NO.: 20-1317

VERSUS UNASSIGNED DISTRICT JUDGE

CITY OF CARENCRO, ET AL MAGISTRATE JUDGE:
COMPLAINT FOR DAMAGES

 

The complaint of DEDRICK BARON MOODY, a person of the full age and majority

and a domiciliary of Lafayette Parish, Louisiana, with respect represents:

Made defendant to this lawsuit are CITY OF CARENCRO, a political subdivision in
the State of Louisiana, who may be served through its most Honorable Mayor; Glenn
Brasseaux, TRENT WALKER, a resident of full age and majority and domiciled in Lafayette
Parish, Louisiana, JMG REALTY, INC. OF GEORGIA, a foreign corporation doing business in
the State of Louisiana and STATE FARM FIRE AND CASUALTY COMPANY. Defendants are
liable unto petitioner for the full amount of his damages together with legal interest from the
date of judicial demand until paid and for all costs of these proceedings for the following

reasons:
Case 6:20-cv-01317-RRS-PJH Document1 Filed 10/08/20 Page 2 of 6 PagelID#: 2

This action is brought pursuant to 42 U.S.C. SS 1983 and 1988 and the Fourth and

Fourteenth Amendments to the United States’ Constitution.

Jurisdiction of this Court is founded upon 28 U.S.C. SS 1331 and 1343(a) (3).

Plaintiff further invokes the pendant jurisdiction of this Court to consider related
state claims arising under state statutory and common law and the Constitution of the State

of Louisiana.

At all times relevant to this lawsuit, defendant, CITY OF CARENCRO, operated a
municipal law enforcement department, with an elected Police Chief and various officers,

TRENT WALER, who is one of the officers is also named as defendant herein.

At all times relevant to this lawsuit, the individual officer involved in this matter was
a Police Officer hired by defendant, CITY OF CARENCRO and JMG REALTY, INC. OF
GEORGIA, who was, at all times, acting within the course and scope of his employment with

both the CITY OF CARENCRO and JMG REALTY, INC. OF GEORGIA.
Case 6:20-cv-01317-RRS-PJH Document1 Filed 10/08/20 Page 3 of 6 PagelID#: 3

At all material times herein STATE FARM FIRE AND CASUALTY COMPANY was the

liability insurer of TRENT WALKER in connection with his employment as security

guard for JMG REALTY, INC. OF GEORGIA.

Defendants, CITY OF CARENCRO, TRENT WALKER, JMG REALTY, INC. OF
GEORGIA and STATE FARM FIRE AND CASUALTY COMPANY, are liable to the petitioner
for damages, together with legal interest from date of judicial demand and for all costs for

these proceedings, for the following reasons, to-wit:

On or about October 18, 2019, in the mid-afternoon hours, petitioner, DEDRICK
BARON MOODY, was sitting near the pool area at the French Colony Apartments, where JMG
REALTY, INC. OF GEORGIA owns and/or operates those apartments and where
complainant resides. DEDRICK BARON MOODY, was approached by TRENT WALKER;

Carencro City Police Officer and JMG REALTY, INC. OF GEORGIA security guard.

10.

Defendant, TRENT WALKER, told plaintiff to vacate the pool area, and negligently

and forcefully, grabbed petitioner and twisted his left wrist breaking it in several places.
Case 6:20-cv-01317-RRS-PJH Document1 Filed 10/08/20 Page 4 of 6 PagelID#: 4

11.

As aresult of the incident, petitioner, DEDRICK BARON MOODY, suffered severe

personal injury and damages, including, but no limited to the following:

1). Past, present and future medical expenses;

2). Past, present and future pain and suffering;

3). Mental anguish and fright; and

4). Scarring and disfigurement.

12.

Defendants, CITY OF CARENCRO, TRENT WALKER, JMG REALTY, INC. OF GEORGIA
and STATE FARM FIRE AND CASUALTY COMPANY, are liable unto petitioner for all

damages to plaintiffs person sustained as a result of the incident, both general and special.

13.

The conduct of the defendants, CITY OF CARENCRO, JMG REALITY, INC., STATE
FARM FIRE AND CASUALTY COMPANY, JMG REALTY, INC. OF GEORGIA, and it’s
employee, TRENT WALKER, were deliberate and rose to the level of callous indifference and
was the proximate cause of the violation of plaintiffs federally protected rights entitling him

to an award of damages.
Case 6:20-cv-01317-RRS-PJH Document1 Filed 10/08/20 Page 5 of 6 PagelID#: 5

14.

Plaintiff alleges on information and belief, that at the time of the incident described
TRENT WALKER was covered by a liability insurance policy issued by STATE FARM FIRE
AND CASUALTY COMPANY, which policy was then in full force and effect by virtue of the

payment of premiums and otherwise.

15.

Plaintiff is a poor person of this community without assets of any means and is unable
to furnish court cost in advance or as they accrue and is further unable to furnish bond for
said costs and therefore desires to file these proceedings in accordance with Louisiana Code

of Civil Procedure Article 5181 et seq., which provides for suits in forma pauperis.

WHEREFORE, premises considered, plaintiff, DEDRICK BARON MOODY, prays

that:
1. The defendant, CITY OF VILLE PLATTE, JMG REALTY, INC. OF GEORGIA,
TRENT WALKER, AND STATE FARM FIRE AND CASUALTY COMPANY
be cited and served to appear and answer this complaint.

2. That plaintiff be allowed to proceed in forma pauperis;
Case 6:20-cv-01317-RRS-PJH Document1 Filed 10/08/20 Page 6 of 6 PagelID#: 6

3. That after all legal delays have run and all proceedings are had, there be
judgment in favor of petitioner and against defendants granting plaintiff all

damages that are just and reasonable in these proceedings;
4, For all just and equitable relief in the premises; and

RESPECTFULLY SUBMITTED:

\
\

py:_ (¢Oun &
ANTHONY C. DUPRE’-TRIAL ATTORNEY
BAR ROLL # 01342
DUPRE-MEYERS, LLC
514 WEST MAIN STREET
POST OFFICE DRAWER F
VILLE PLATTE, LA 70586
PHONE: 337-363-3804
FAX: 337-363-2946

EMAIL: dupremeyers@yahoo.com
PLEASE SERVE:

CITY OF CARENCRO
THROUGH ITS MOST HONORABLE
MAYOR, GLENN BRASSEAUX

TRENT WALKER

315 AMESBERY DRIVE. APT. 324
LAFAYETTE, LA 70507

OR AT CARENCRO POLICE DEPARTMENT

JMG REALTY, INC. OF GEORGIA

THROUGH ITS AGENT FOR SERVICE OF PROCESS
CORPORATION SERVICE COMPANY

501 LOUISIANA AVE.

BATON ROUGE, LA 70802

STATE FARM AND FIRE CASUALTY COMPANY
THROUGH ITS AGENT FOR SERVICE OF PROCESS
LOUISIANA SECRETARY OF STATE

8585 ARCHIVES AVE.

BATON ROUGE, LA 70809
